                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


RANDALL GRAY WEBB,                         )
                                           )
                     Petitioner,           )
                                           )             1:16CV806
v.                                         )             1:14CR23-1
                                           )
UNITED STATES OF AMERICA,                  )
                                           )
                     Respondent.           )


                                          ORDER

       The Recommendation of the United States Magistrate Judge was filed with the Court

in accordance with 28 U.S.C. § 636(b) and, on November 22, 2019, was served on the parties

in this action. (ECF Nos. 90, 91.) Plaintiff filed pro se objections to the Magistrate Judge’s

Recommendation. (ECF No. 93.) The Court has appropriately reviewed the Magistrate

Judge’s Recommendation and has made a de novo determination in accord with the Magistrate

Judge’s Recommendation.            The Court therefore adopts the Magistrate Judge’s

Recommendation.

       IT IS THEREFORE ORDERED that that Petitioner’s Motion to Vacate, Set Aside,

or Correct Sentence under 28 U.S.C. § 2255 (ECF No. 63) and Amended Motion to Vacate,

Set Aside, or Correct Sentence under 28 U.S.C. § 2255 (ECF No. 78) are DENIED, that

Petitioner’s Motion to Accept Corrected Motion for Relief Under 28 U.S.C. § 2255 as Timely

Filed (ECF No. 79) is DENIED as moot, and that this action is dismissed with prejudice. A

Judgment dismissing this action will be entered contemporaneously with this Order.
       Finding neither a substantial issue for appeal concerning the denial of a constitutional

right affecting the conviction nor a debatable procedural ruling, a certificate of appealability is

DENIED.

       This, the 2nd day of January, 2020.


                                             /s/ Loretta C. Biggs
                                             United States District Judge




                                                2
